EXHIBIT 10.2

 

SECOND AMENDED AND RESTATED

PLEDGE AGREEMENT

 

THIS SECOND AMENDED AND RESTATED PLEDGE AGREEMENT (this “Pledge Agreement”) is
entered into as of December 29, 2005 by and among THE PANTRY, INC., a Delaware
corporation (the “Borrower”), the Domestic Subsidiaries of the Borrower from
time to time a party hereto (individually a “Guarantor” and collectively the
“Guarantors”; the Guarantors, together with the Borrower, individually a
“Pledgor” and collectively the “Pledgors”) and WACHOVIA BANK, NATIONAL
ASSOCIATION, in its capacity as Administrative Agent under the Credit Agreement
referred to below (in such capacity, the “Administrative Agent”) for the several
banks and other financial institutions as may from time to time become parties
to such Credit Agreement (individually a “Secured Party” and collectively the
“Secured Parties”).

 

RECITALS

 

WHEREAS, pursuant to that certain Amended and Restated Credit Agreement dated as
of March 12, 2004 (as amended, modified, extended, renewed or replaced, the
“Existing Credit Agreement”), among the Borrower, the lenders party thereto, and
the Administrative Agent, the lenders agreed to make loans and issue letters of
credit upon the terms and subject to the conditions set forth therein;

 

WHEREAS, pursuant to that certain Second Amended and Restated Credit Agreement
dated as of the date hereof (as amended, modified, extended, renewed or replaced
from time to time, the “Credit Agreement”), among the Borrower, the Guarantors,
the Secured Parties party thereto, and the Administrative Agent, the Secured
Parties have agreed to refinance the Existing Credit Agreement and make Loans
and issue Letters of Credit upon the terms and subject to the conditions set
forth therein;

 

WHEREAS, in connection with the Existing Credit Agreement, the Borrower and
certain of the Guarantors entered into that certain Amended and Restated Pledge
Agreement dated as of March 12, 2004 (as amended, modified, extended, renewed or
replaced, the “Existing Pledge Agreement”); and

 

WHEREAS, it is a condition precedent to the effectiveness of the Credit
Agreement and the obligations of the Secured Parties to make their respective
Loans and to issue Letters of Credit under the Credit Agreement that the
Pledgors shall have executed and delivered this Pledge Agreement (which amends
and restates the Existing Pledge Agreement) to the Administrative Agent for the
ratable benefit of the Secured Parties.

 

NOW, THEREFORE, in consideration of these premises and other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto agree as follows:

 

1. Definitions. Unless otherwise defined herein, capitalized terms used herein
shall have the meanings ascribed to such terms in the Credit Agreement, and the
following terms that are defined in the Uniform Commercial Code from time to
time in effect in the State of North

 

1



--------------------------------------------------------------------------------

Carolina (the “UCC”) are used herein as so defined: Certificated Security,
Control, Entitlement Order, Financial Asset, Investment Company Security,
Securities Account, Security, Security Entitlement, Securities Intermediary and
Uncertificated Security. For purposes of this Pledge Agreement, the term
“Secured Party” shall include any Hedging Agreement Provider.

 

2. Pledge and Grant of Security Interest. To secure the prompt payment and
performance in full when due, whether by lapse of time or otherwise, of the
Pledgor Obligations (as defined in Section 3 hereof), each Pledgor hereby
pledges and assigns to the Administrative Agent, for the ratable benefit of the
Secured Parties, and grants to the Administrative Agent, for the ratable benefit
of the Secured Parties, a continuing security interest in any and all right,
title and interest of such Pledgor in and to the following, whether now owned or
existing or owned, acquired, or arising hereafter (collectively, the “Pledged
Collateral”):

 

(a) Pledged Capital Stock. (i) 100% (or, if less, the full amount owned by such
Pledgor) of the issued and outstanding Capital Stock of each Domestic Subsidiary
set forth on Schedule 2(a) attached hereto and (ii) 65% (or, if less, the full
amount owned by such Pledgor) of each class of the issued and outstanding
Capital Stock entitled to vote (within the meaning of Treas. Reg.
Section 1.956-2(c)(2)) (“Voting Equity”) and 100% (or, if less, the full amount
owned by such Pledgor) of each class of the issued and outstanding Capital Stock
not entitled to vote (within the meaning of Treas. Reg. Section 1.956-2(c)(2))
(“Non-Voting Equity”) of each Foreign Subsidiary set forth on Schedule 2(a)
attached hereto (collectively, together with the Capital Stock and other
interests described in clauses (y) and (z) and in Sections 2(b) and 2(c) below,
the “Pledged Capital Stock”), including, but not limited to, the following:

 

(y) subject to the percentage restrictions described above, all shares,
securities, membership interests or other equity interests representing a
dividend on any of the Pledged Capital Stock, or representing a distribution or
return of capital upon or in respect of the Pledged Capital Stock, or resulting
from a stock split, revision, reclassification or other exchange therefor, and
any subscriptions, warrants, rights or options issued to the holder of, or
otherwise in respect of, the Pledged Capital Stock; and

 

(z) without affecting the obligations of the Pledgors under any provision
prohibiting such action hereunder or under the Credit Agreement, in the event of
any consolidation or merger involving the issuer of any Pledged Capital Stock
and in which such issuer is not the surviving entity, all shares of each class
of the Capital Stock attributable to the affected Pledged Capital Stock of the
successor entity formed by or resulting from such consolidation or merger,
subject to the percentage restrictions described above.

 

(b) Additional Interests. (i) 100% (or, if less, the full amount owned by such
Pledgor) of each class of the issued and outstanding Capital Stock of any Person
which hereafter becomes a Domestic Subsidiary and (ii) 65% (or, if less, the
full amount owned by such Pledgor) of the Voting Equity and 100% (or, if less,
the full amount owned by such Pledgor) of the Non-Voting Equity of any Person
which hereafter becomes a Foreign Subsidiary, including, without limitation, the
certificates representing such Capital Stock.

 

2



--------------------------------------------------------------------------------

(c) Other Equity Interests. Subject to the percentage restrictions described
above, any and all other Capital Stock or other equity interests owned by the
Pledgors in any Domestic Subsidiary or any Foreign Subsidiary.

 

(d) Proceeds. All proceeds and products of the foregoing, however and whenever
acquired and in whatever form.

 

Without limiting the generality of the foregoing, it is hereby specifically
understood and agreed that a Pledgor may from time to time hereafter pledge and
deliver additional shares of Capital Stock or other interests to the
Administrative Agent as collateral security for the Pledgor Obligations. Upon
such pledge and delivery to the Administrative Agent, such additional shares of
Capital Stock or other interests shall be deemed to be part of the Pledged
Collateral of such Pledgor and shall be subject to the terms of this Pledge
Agreement whether or not Schedule 2(a) is amended to refer to such additional
shares.

 

3. Security for Pledgor Obligations. The security interest created hereby in the
Pledged Collateral of each Pledgor constitutes continuing collateral security
for all of the following, whether now existing or hereafter incurred (the
“Pledgor Obligations”): (a) all of the Credit Party Obligations, howsoever
evidenced, created, incurred or acquired, whether primary, secondary, direct,
contingent, or joint and several and (b) all expenses and charges, legal and
otherwise, reasonably incurred by the Administrative Agent and/or the Secured
Parties in collecting or enforcing any of the Credit Party Obligations or in
realizing on or protecting any security therefor, including without limitation
the security granted hereunder.

 

4. Delivery of the Pledged Collateral; Perfection of Security Interest. Each
Pledgor hereby agrees that:

 

(a) Delivery of Certificates and Instruments. Each Pledgor shall deliver as
security to the Administrative Agent (i) simultaneously with or prior to the
execution and delivery of this Pledge Agreement (or at such later time as the
Administrative Agent may agree), all certificates representing the Pledged
Capital Stock owned by such Pledgor and (ii) promptly upon the receipt thereof
by or on behalf of a Pledgor, all other certificates and instruments
constituting Pledged Collateral owned by a Pledgor. Prior to delivery to the
Administrative Agent, all such certificates and instruments constituting Pledged
Collateral of a Pledgor shall be held in trust by such Pledgor for the benefit
of the Administrative Agent pursuant hereto. All such certificates shall be
delivered in suitable form for transfer by delivery or shall be accompanied by
duly executed instruments of transfer or assignment in blank, substantially in
the form provided in Exhibit 4(a) attached hereto.

 

(b) Additional Securities. If such Pledgor shall receive by virtue of its being
or having been the owner of any Pledged Collateral, any (i) certificate,
including without limitation, any certificate representing a dividend or
distribution in connection with any

 

3



--------------------------------------------------------------------------------

increase or reduction of capital, reclassification, merger, consolidation, sale
of assets, combination of shares or membership or equity interests, stock
splits, spin-off or split-off, promissory notes or other instrument; (ii) option
or right, whether as an addition to, substitution for, or an exchange for, any
Pledged Collateral or otherwise; (iii) dividends payable in securities; or
(iv) distributions of securities or other equity interests in connection with a
partial or total liquidation, dissolution or reduction of capital, capital
surplus or paid-in surplus, then such Pledgor shall receive such certificate,
instrument, option, right or distribution in trust for the benefit of the
Administrative Agent, shall segregate it from such Pledgor’s other property and
shall deliver it forthwith to the Administrative Agent in the exact form
received together with any necessary endorsement and/or appropriate stock power
duly executed in blank, substantially in the form provided in Exhibit 4(a), to
be held by the Administrative Agent as Pledged Collateral and as further
collateral security for the Pledgor Obligations.

 

(c) Provisions Relating to Uncertificated Securities, Securities Entitlements
and Securities Accounts. The Pledgors shall promptly notify the Administrative
Agent of any Pledged Collateral consisting of an Uncertificated Security or a
Securities Entitlement or any Pledged Collateral held in a Securities Account.
With respect to any such Pledged Collateral, (i) the applicable Pledgor and the
applicable issuer of the Uncertificated Security or the applicable Securities
Intermediary shall enter into an agreement with the Administrative Agent
granting Control to the Administrative Agent over such Pledged Collateral, such
agreement to be in form and substance satisfactory to the Administrative Agent
and (ii) the Administrative Agent shall be entitled, upon the occurrence and
during the continuance of a Default or an Event of Default, to notify the
applicable issuer of the Uncertificated Security or the applicable Securities
Intermediary that it should follow the instructions or the Entitlement Orders of
the Administrative Agent and no longer follow the instructions or the
Entitlement Orders of the applicable Pledgor. Upon receipt by a Pledgor of
notice from a Securities Intermediary of its intent to terminate the Securities
Account of such Pledgor held by such Securities Intermediary, prior to the
termination of such Securities Account the Pledged Collateral in such Securities
Account shall be (A) transferred to a new Securities Account which is subject to
a control agreement as provided above or (B) transferred to an account held by
the Administrative Agent (in which it will be held until a new Securities
Account is established).

 

5. Representations and Warranties. Each Pledgor hereby represents and warrants
to the Administrative Agent, for the benefit of the Secured Parties, that so
long as any of the Pledgor Obligations (other than contingent indemnity or
reimbursement obligations) remains outstanding or any Credit Document or Secured
Hedging Agreement is in effect, and until all of the Commitments shall have been
terminated:

 

(a) Authorization of Pledged Capital Stock. The Pledged Capital Stock is duly
authorized and validly issued, is fully paid and nonassessable and is not
subject to the preemptive rights of any Person. All other shares of Capital
Stock or other interests constituting Pledged Collateral will be duly authorized
and validly issued, fully paid and nonassessable and not subject to the
preemptive rights of any Person.

 

4



--------------------------------------------------------------------------------

(b) Title. Each Pledgor is the legal, record and beneficial owner of the Pledged
Collateral of such Pledgor and will at all times be the legal and beneficial
owner of such Pledged Collateral free and clear of any Lien except for the
security interest created by this Pledge Agreement or the Security Agreement or
Permitted Encumbrances. There exists no “adverse claim” within the meaning of
Section 8-102 of the UCC with respect to the Pledged Capital Stock of such
Pledgor.

 

(c) Exercising of Rights. The exercise by the Administrative Agent of its rights
and remedies hereunder will not violate any law or governmental regulation,
subject to compliance by the Administrative Agent with the requirements of any
applicable securities laws, or any material contractual restriction binding on
or affecting a Pledgor or any of its property.

 

(d) Pledgor’s Authority. No authorization, approval or action by, and no notice
or filing with any Governmental Authority, the issuer of any Pledged Capital
Stock or third party is required either (i) for the pledge made by a Pledgor or
for the granting of the security interest by a Pledgor pursuant to this Pledge
Agreement or (ii) for the exercise by the Administrative Agent or the Secured
Parties of their rights and remedies hereunder (except as may be required by
laws affecting the offering and sale of securities).

 

(e) Security Interest/Priority. This Pledge Agreement creates a valid security
interest in favor of the Administrative Agent for the ratable benefit of the
Secured Parties, in the Pledged Collateral. The taking possession by the
Administrative Agent of the certificates (if any) representing the Pledged
Capital Stock and all other certificates and instruments constituting Pledged
Collateral will perfect and establish the first priority of the Administrative
Agent’s security interest in all certificated Pledged Capital Stock and such
certificates and instruments. Upon the filing of UCC financing statements in the
appropriate filing office in the location of each Pledgor’s State of
organization or formation, the Administrative Agent shall have a first priority
perfected security interest in all uncertificated Pledged Capital Stock
consisting of partnership or limited liability company interests that do not
constitute a Security pursuant to Section 8-103(c) of the UCC. With respect to
any Pledged Collateral consisting of an Uncertificated Security or a Securities
Entitlement or held in a Securities Account, upon execution and delivery by the
applicable Pledgor, the Administrative Agent, and the applicable Securities
Intermediary or the applicable issuer of the Uncertificated Security of an
agreement granting Control to the Administrative Agent over such Pledged
Collateral, the Administrative Agent shall have a first priority perfected
security interest in such Pledged Collateral. Except as set forth in this
Section, no action is necessary to perfect or otherwise protect such security
interest.

 

(f) No Other Capital Stock. Except as set forth on Schedule 2(a) attached
hereto, no Pledgor owns any Capital Stock of any Domestic Subsidiary of the
Borrower.

 

5



--------------------------------------------------------------------------------

(g) Partnership and Limited Liability Company Interests. Except as previously
disclosed in writing to the Administrative Agent, none of the Pledged Capital
Stock consisting of partnership or limited liability company interests (i) is
dealt in or traded on a securities exchange or in a securities market, (ii) by
its terms expressly provides that it is a Security governed by Article 8 of the
UCC, (iii) is an Investment Company Security, (iv) is held in a Securities
Account or (v) constitutes a Security or a Financial Asset.

 

6. Covenants. Each Pledgor hereby covenants that, so long as any of the Pledgor
Obligations (other than contingent indemnity or reimbursement obligations)
remains outstanding or any Credit Document or Secured Hedging Agreement is in
effect, and until all of the Commitments shall have been terminated, such
Pledgor shall:

 

(a) Perfection of Security Interests. Mark its books and records (and shall
cause the issuer of the Pledged Capital Stock of such Pledgor to mark its books
and records) to reflect the security interest granted to the Administrative
Agent, for the benefit of the Secured Parties, pursuant to this Pledge
Agreement. To the extent permitted by applicable law, each Pledgor hereby
authorizes the Administrative Agent to prepare and file such financing
statements (including continuation statements) or amendments thereof or
supplements thereto or other instruments as the Administrative Agent may from
time to time deem necessary or appropriate in order to perfect and maintain the
security interests granted hereunder in accordance with the UCC, including,
without limitation, any financing statement that describes the Pledged
Collateral as “all personal property” or “all assets” of such Pledgor or that
describes the Pledged Collateral in some other manner as the Administrative
Agent deems necessary or advisable. Each Pledgor hereby agrees that a carbon,
photographic or other reproduction of this Pledge Agreement or any such
financing statement is sufficient for filing as a financing statement by the
Administrative Agent without notice thereof to such Pledgor wherever the
Administrative Agent may reasonably determine is appropriate. Each Pledgor shall
also execute and deliver to the Administrative Agent and/or file such
agreements, assignments or instruments (including affidavits, notices,
reaffirmations and amendments and restatements of existing documents, as the
Administrative Agent may reasonably request) and do all such other things as the
Administrative Agent may reasonably deem necessary or appropriate (i) to assure
to the Administrative Agent its security interests hereunder are perfected,
including such financing statements (including continuation statements) or
amendments thereof or supplements thereto or other instruments as the
Administrative Agent may from time to time reasonably request in order to
perfect and maintain the security interests granted hereunder in accordance with
the UCC and any other personal property security legislation in the appropriate
jurisdictions, (ii) to consummate the transactions contemplated hereby and
(iii) to otherwise protect and assure the Administrative Agent of its rights and
interests hereunder. To that end, each Pledgor hereby irrevocably makes,
constitutes and appoints the Administrative Agent, its nominee or any other
person whom the Administrative Agent may designate, as such Pledgor’s
attorney-in-fact with full power and for the limited purpose to sign in the name
of such Pledgor any notices or any similar documents which in the Administrative
Agent’s reasonable discretion would be necessary or appropriate in order to
perfect and maintain perfection of the security

 

6



--------------------------------------------------------------------------------

interests granted hereunder, such power, being coupled with an interest, being
and remaining irrevocable so long as any of the Pledgor Obligations remain
outstanding (other than contingent indemnity or reimbursement obligations) or
any Credit Document or Secured Hedging Agreement is in effect, and until all of
the Commitments shall have terminated. In the event for any reason the law of
any jurisdiction other than North Carolina becomes or is applicable to the
Pledged Collateral of any Pledgor or any part thereof, or to any of the Pledgor
Obligations, such Pledgor agrees to execute and deliver all such instruments and
to do all such other things as the Administrative Agent reasonably deems
necessary or appropriate to preserve, protect and enforce the security interests
of the Administrative Agent under the law of such other jurisdiction (and, if
any Pledgor shall fail to do so promptly upon the request of the Administrative
Agent, then the Administrative Agent may execute any and all such requested
documents on behalf of such Pledgor pursuant to the power of attorney granted
hereinabove).

 

(b) Defense of Title. Warrant and defend title to and ownership of the Pledged
Collateral of such Pledgor at its own expense against the claims and demands of
all other parties claiming an interest therein, keep the Pledged Collateral free
from all Liens, except for Permitted Liens, and not sell, exchange, transfer,
assign, lease or otherwise dispose of Pledged Collateral of such Pledgor or any
interest therein, except as permitted under the Credit Agreement and the other
Credit Documents; provided that in the event a Pledgor makes a sale of Pledged
Collateral that is permitted by the terms of the Credit Agreement, the
Administrative Agent shall release the Pledged Collateral that is the subject of
such sale free and clear of any Lien and security interest under this Pledge
Agreement or any other Credit Document concurrently with the consummation of
such sale.

 

(c) Further Assurances. Promptly execute and deliver at its expense all further
instruments and documents and take all further action that may be necessary and
desirable or that the Administrative Agent may reasonably request in order to
(i) perfect and protect the security interest created hereby in the Pledged
Collateral of such Pledgor (including, without limitation, execution and
delivery of one or more control agreements reasonably acceptable to the
Administrative Agent, filing of UCC financing statements and any and all other
actions reasonably necessary to satisfy the Administrative Agent that the
Administrative Agent has obtained a first priority perfected security interest
in all Pledged Collateral); (ii) enable the Administrative Agent to exercise and
enforce its rights and remedies hereunder in respect of the Pledged Collateral
of such Pledgor; and (iii) otherwise effect the purposes of this Pledge
Agreement, including, without limitation and if requested by the Administrative
Agent, delivering to the Administrative Agent irrevocable proxies in respect of
the Pledged Collateral of such Pledgor.

 

(d) Amendments. Not make or consent to any amendment or other modification or
waiver with respect to any of the Pledged Collateral of such Pledgor or enter
into any agreement or allow to exist any restriction with respect to any of the
Pledged Collateral of such Pledgor other than pursuant hereto or as may be
permitted under the Credit Agreement.

 

7



--------------------------------------------------------------------------------

(e) Compliance with Securities Laws. File all reports and other information now
or hereafter required to be filed by such Pledgor with the United States
Securities and Exchange Commission and any other state, federal or foreign
agency in connection with the ownership of the Pledged Collateral of such
Pledgor.

 

(f) Issuance or Acquisition of Capital Stock. Not without executing and
delivering, or causing to be executed and delivered, to the Administrative Agent
such agreements, documents and instruments as the Administrative Agent may
reasonably require, issue or acquire any Capital Stock consisting of an interest
in a partnership or a limited liability company that (i) is dealt in or traded
on a securities exchange or in a securities market, (ii) by its terms expressly
provides that it is a Security governed by Article 8 of the UCC, (iii) is an
Investment Company Security, (iv) is held in a Securities Account or
(v) constitutes a Security or a Financial Asset.

 

7. Performance of Obligations; Advances by Administrative Agent. The
Administrative Agent may, at its sole option and in its sole discretion, perform
or cause to be performed any of the following actions on failure of any Pledgor
to perform the same and in so doing may expend such sums as the Administrative
Agent may reasonably deem advisable in the performance thereof: the payment of
any insurance premiums, the payment of any taxes, a payment to obtain a release
of a Lien or potential Lien, or expenditures made in defending against any
adverse claim and all other expenditures which the Administrative Agent may make
for the protection of the security hereof or which may be compelled to make by
operation of law. All such reasonable sums and amounts so expended shall be
repayable by the Pledgors on a joint and several basis promptly upon timely
notice thereof and demand therefor, shall constitute additional Pledgor
Obligations and shall bear interest from the date said amounts are expended at
the default rate for Alternate Base Rate Loans set forth in Section 2.11 of the
Credit Agreement. No such performance of any action by the Administrative Agent
on behalf of any Pledgor, and no such advance or expenditure therefor, shall
relieve the Pledgors of any default under the terms of this Pledge Agreement,
the other Credit Documents or any Secured Hedging Agreement. The Administrative
Agent may make any payment hereby authorized in accordance with any bill,
statement or estimate procured from the appropriate public office or holder of
the claim to be discharged without inquiry into the accuracy of such bill,
statement or estimate or into the validity of any tax assessment, sale,
forfeiture, tax lien, title or claim except to the extent such payment is being
contested in good faith by a Pledgor in appropriate proceedings and against
which adequate reserves are being maintained in accordance with GAAP.

 

8. Events of Default. The occurrence of an event that under the Credit Agreement
would constitute an Event of Default shall be an event of default hereunder (an
“Event of Default”).

 

9. Remedies.

 

(a) General Remedies. Upon the occurrence of an Event of Default and during the
continuation thereof, the Administrative Agent shall have, in respect of the
Pledged Collateral of any Pledgor, in addition to the rights and remedies
provided herein, in the other Credit Documents, in any Secured Hedging Agreement
or by law, the rights and remedies of a secured party under the UCC or any other
applicable law.

 

8



--------------------------------------------------------------------------------

(b) Sale of Pledged Collateral. Upon the occurrence of an Event of Default and
during the continuation thereof, without limiting the generality of this Section
and upon ten (10) days written notice by the Administrative Agent of the time
and place for a public sale or of the time after which a private sale may take
place, given in accordance with the notice provisions of Section 9.2 of the
Credit Agreement, the Administrative Agent may, in its sole discretion, sell or
otherwise dispose of or realize upon the Pledged Collateral, or any part
thereof, in one or more parcels, at public or private sale, at any exchange or
broker’s board or elsewhere, at such price or prices and on such other terms as
the Administrative Agent deems advisable, for cash, credit or for future
delivery or otherwise in accordance with applicable law. To the extent permitted
by law, any Secured Party may in such event, bid for the purchase of such
securities. The Administrative Agent shall not be obligated to make any sale of
Pledged Collateral of such Pledgor regardless of notice of sale having been
given. The Administrative Agent may adjourn any public or private sale from time
to time by announcement at the time and place fixed therefor, and such sale may,
without further notice, be made at the time and place to which it was so
adjourned.

 

(c) Registration Rights. If the Administrative Agent shall determine to exercise
its right to sell all or any of the Pledged Collateral, each Pledgor agrees
that, upon request of the Administrative Agent (which request may be made by the
Administrative Agent in its sole discretion), such Pledgor will, at its own
expense:

 

(i) execute and deliver, and use its best efforts to cause each issuer of the
Pledged Collateral contemplated to be sold and the directors and officers
thereof to execute and deliver, all such instruments and documents, and do or
cause to be done all such other acts and things, as may be necessary or, in the
opinion of the Administrative Agent, advisable to file a registration statement
covering such Pledged Collateral under the provisions of the Securities Act of
1933 and to use its best efforts to cause the registration statement relating
thereto to become effective and to remain effective for such period as
prospectuses are required by law to be furnished, and to make all amendments and
supplements thereto and to the related prospectus which, in the opinion of the
Administrative Agent, are necessary or advisable, all in conformity with the
requirements of the Securities Act of 1933 and the rules and regulations of the
Securities and Exchange Commission applicable thereto;

 

(ii) use its best efforts to qualify the Pledged Collateral under all applicable
state securities or “Blue Sky” laws and to obtain all necessary governmental
approvals for the sale of the Pledged Collateral, as requested by the
Administrative Agent;

 

9



--------------------------------------------------------------------------------

(iii) cause each issuer to use its best efforts to make available to its
security holders, as soon as practicable, an earnings statement which will
satisfy the provisions of Section 11(a) of the Securities Act of 1933;

 

(iv) to use its best efforts to do or cause to be done all such other acts and
things as may be necessary to make such sale of the Pledged Collateral or any
part thereof valid and binding and in compliance with applicable law; and

 

(v) bear all costs and expenses, including reasonable attorneys’ fees, of
carrying out its obligations under this Section 12.

 

Each Pledgor further agrees that a breach of any of the covenants contained in
this Section 9(c) will cause irreparable injury to the Administrative Agent,
that Administrative Agent has no adequate remedy at law in respect of such
breach and, as a consequence, that each and every covenant contained in this
Section 9(c) shall be specifically enforceable against such Pledgor, and such
Pledgor hereby waives and agrees not to assert any defenses against an action
for specific performance of such covenants except for a defense that no default
has occurred giving rise to the Pledgor Obligations becoming due and payable
prior to their stated maturities. Nothing in this Section 9(c) shall in any way
alter the other rights of the Administrative Agent under this Pledge Agreement.

 

In the event of any public sale described in this Section 9(c), each Pledgor
agrees to indemnify and hold harmless the Administrative Agent and the Secured
Parties and each of their respective directors, officers, employees and agents
from and against any loss, fee, cost, expense, damage, liability or claim, joint
or several, to which any such persons may become subject or for which any of
them may be liable, under the Securities Act of 1933 or otherwise, insofar as
such losses, fees, costs, expenses, damages, liabilities or claims (or any
litigation commenced or threatened in respect thereof) arise out of or are based
upon an untrue statement or alleged untrue statement of a material fact
contained in any preliminary prospectus, registration statement, prospectus or
other such document published or filed in connection with such public sale, or
any amendment or supplement thereto, or arise out of or are based upon the
omission or alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements therein not misleading and
will reimburse Administrative Agent and such other persons for any legal or
other expenses reasonably incurred by the Administrative Agent and such other
persons in connection with any litigation, of any nature whatsoever, commenced
or threatened in respect thereof (including all fees, costs and expenses
whatsoever reasonably incurred by the Administrative Agent and such other
persons and counsel for the Administrative Agent and such other persons in
investigating, preparing for, defending against or providing evidence, producing
documents or taking any other action in respect of, any such commenced or
threatened litigation or any claims asserted). This indemnity shall be in
addition to any liability which any Pledgor may otherwise have and shall extend
upon the same terms and conditions to each person, if any, that controls the
Administrative Agent or such persons within the meaning of the Securities Act of
1933.

 

10



--------------------------------------------------------------------------------

(d) Private Sale. Upon the occurrence of an Event of Default and during the
continuation thereof, the Pledgors recognize that the Administrative Agent may
deem it impracticable to effect a public sale of all or any part of the Pledged
Collateral and that the Administrative Agent may, therefore, determine to make
one or more private sales of any such Pledged Collateral to a restricted group
of purchasers who will be obligated to agree, among other things, to acquire
such Pledged Collateral for their own account, for investment and not with a
view to the distribution or resale thereof. Each Pledgor acknowledges that any
such private sale may be at prices and on terms less favorable to the seller
than the prices and other terms which might have been obtained at a public sale
and, notwithstanding the foregoing, agrees that such sale shall not be deemed to
be not commercially reasonable solely because it was conducted as a private sale
and that the Administrative Agent shall have no obligation to delay sale of any
such Pledged Collateral for the period of time necessary to permit the issuer of
such Pledged Collateral to register such Pledged Collateral for public sale
under the Securities Act of 1933. Each Pledgor further acknowledges and agrees
that any offer to sell such Pledged Collateral which has been (i) publicly
advertised on a bona fide basis in a newspaper or other publication of general
circulation in New York, New York or Charlotte, North Carolina (to the extent
that such offer may be advertised without prior registration under the
Securities Act of 1933), or (ii) made privately in the manner described above
shall be deemed to involve a “public sale” under the UCC, notwithstanding that
such sale may not constitute a “public offering” under the Securities Act of
1933, and the Administrative Agent may, in such event, bid for the purchase of
such Pledged Collateral.

 

(e) Retention of Pledged Collateral. In addition to the rights and remedies
hereunder, upon the occurrence of an Event of Default and during the
continuation thereof, the Administrative Agent may, after providing the notices
required by Sections 9-620 and 9-621 (or similar provision) of the UCC (or any
successor sections of the UCC) or otherwise complying with the notice
requirements of applicable law of the relevant jurisdiction, accept or retain
all or any portion of the Pledged Collateral in satisfaction of the Pledgor
Obligations. Unless and until the Administrative Agent shall have provided such
notices, however, the Administrative Agent shall not be deemed to have retained
any Pledged Collateral in satisfaction of any Pledgor Obligations for any
reason.

 

(f) Deficiency. In the event that the proceeds of any sale, collection or
realization are insufficient to pay all amounts to which the Administrative
Agent or the Secured Parties are legally entitled, the Pledgors shall be jointly
and severally liable for the deficiency, together with interest thereon at the
default rate for Alternate Base Rate Loans set forth in Section 2.11 of the
Credit Agreement, together with the costs of collection and the reasonable fees
of any attorneys employed by the Administrative Agent to collect such
deficiency. Any surplus remaining after the full payment and satisfaction of the
Pledgor Obligations shall be returned to the Pledgors or to whomsoever a court
of competent jurisdiction shall determine to be entitled thereto.

 

(g) Other Security. To the extent that any of the Pledgor Obligations are now or
hereafter secured by property other than the Pledged Collateral (including,
without

 

11



--------------------------------------------------------------------------------

limitation, real and other personal property owned by a Pledgor), or by a
guarantee, endorsement or property of any other Person, then the Administrative
Agent shall have the right to proceed against such other property, guarantee or
endorsement upon the occurrence of any Event of Default, and the Administrative
Agent shall have the right, in its sole discretion, to determine which rights,
security, Liens, security interests or remedies the Administrative Agent and the
Secured Parties shall at any time pursue, relinquish, subordinate, modify or
take with respect thereto, without in any way modifying or affecting any of them
or any of the Administrative Agent’s and the Secured Parties’ rights or the
Pledgor Obligations under this Pledge Agreement, under any other of the Credit
Documents or under any Secured Hedging Agreement.

 

10. Rights of the Administrative Agent.

 

(a) Power of Attorney. In addition to other powers of attorney contained herein,
each Pledgor hereby designates and appoints the Administrative Agent, on behalf
of the Secured Parties, and each of its designees or agents as attorney-in-fact
of such Pledgor, irrevocably and with power of substitution, with authority to
take any or all of the following actions upon the occurrence and during the
continuation of an Event of Default:

 

(i) to demand, collect, settle, compromise, adjust and give discharges and
releases concerning the Pledged Collateral of such Pledgor, all as the
Administrative Agent may reasonably determine in respect of the Pledged
Collateral;

 

(ii) to commence and prosecute any actions at any court for the purposes of
collecting any of the Pledged Collateral of such Pledgor and enforcing any other
right in respect thereof;

 

(iii) to defend, settle, adjust or compromise any action, suit or proceeding
brought and, in connection therewith, give such discharge or release as the
Administrative Agent may deem reasonably appropriate in respect of the Pledged
Collateral;

 

(iv) to pay or discharge taxes, Liens, security interests, or other encumbrances
levied or placed on or threatened against the Pledged Collateral of such
Pledgor;

 

(v) to direct any parties liable for any payment under any of the Pledged
Collateral to make payment of any and all monies due and to become due
thereunder directly to the Administrative Agent or as the Administrative Agent
shall direct;

 

(vi) to receive payment of and receipt for any and all monies, claims, and other
amounts due and to become due at any time in respect of or arising out of any
Pledged Collateral of such Pledgor;

 

12



--------------------------------------------------------------------------------

(vii) to sign and endorse any drafts, assignments, proxies, stock powers,
verifications, notices and other documents relating to the Pledged Collateral of
such Pledgor;

 

(viii) to execute and deliver and/or file all assignments, conveyances,
statements, financing statements, continuation statements, pledge agreements,
affidavits, notices and other agreements, instruments and documents that the
Administrative Agent may determine necessary in order to perfect and maintain
the security interests and Liens granted in this Pledge Agreement and in order
to fully consummate all of the transactions contemplated herein;

 

(ix) to exchange any of the Pledged Collateral of such Pledgor or other property
upon any merger, consolidation, reorganization, recapitalization or other
readjustment of the issuer thereof and, in connection therewith, deposit any of
the Pledged Collateral of such Pledgor with any committee, depository, transfer
agent, registrar or other designated agency upon such terms as the
Administrative Agent may determine;

 

(x) to vote for a shareholder, partner or member resolution, or to sign an
instrument in writing, sanctioning the transfer of any or all of the Pledged
Collateral of such Pledgor into the name of the Administrative Agent or into the
name of any transferee to whom the Pledged Collateral of such Pledgor or any
part thereof may be sold pursuant to Section 9 hereof; and

 

(xi) to do and perform all such other acts and things as the Administrative
Agent may reasonably deem to be necessary, proper or convenient in connection
with the Pledged Collateral of such Pledgor.

 

This power of attorney is a power coupled with an interest and shall be
irrevocable for so long as any of the Pledgor Obligations remain outstanding
(other than contingent indemnity or reimbursement obligations), any Credit
Document or Secured Hedging Agreement is in effect and until all of the
Commitments shall have been terminated. The Administrative Agent shall be under
no duty to exercise or withhold the exercise of any of the rights, powers,
privileges and options expressly or implicitly granted to the Administrative
Agent in this Pledge Agreement, and shall not be liable for any failure to do so
or any delay in doing so. The Administrative Agent shall not be liable for any
act or omission or for any error of judgment or any mistake of fact or law in
its individual capacity or its capacity as attorney-in-fact except acts or
omissions resulting from its gross negligence or willful misconduct. This power
of attorney is conferred on the Administrative Agent solely to protect, preserve
and realize upon its security interest in the Pledged Collateral.

 

(b) Assignment by the Administrative Agent. The Administrative Agent may from
time to time assign the Pledgor Obligations or any portion thereof and/or the
Pledged Collateral or any portion thereof, and the assignee shall be entitled to
all of the rights and remedies of the Administrative Agent under this Pledge
Agreement in relation thereto.

 

13



--------------------------------------------------------------------------------

(c) The Administrative Agent’s Duty of Care. Other than the exercise of
reasonable care to ensure the safe custody of the Pledged Collateral while being
held by the Administrative Agent hereunder, the Administrative Agent shall have
no duty or liability to preserve rights pertaining thereto, it being understood
and agreed that Pledgors shall be responsible for preservation of all rights in
the Pledged Collateral of such Pledgor, and the Administrative Agent shall be
relieved of all responsibility for Pledged Collateral upon surrendering it or
tendering the surrender of it to the Pledgors. The Administrative Agent shall be
deemed to have exercised reasonable care in the custody and preservation of the
Pledged Collateral in its possession if such Pledged Collateral is accorded
treatment substantially equal to that which the Administrative Agent accords its
own property, which shall be no less than the treatment employed by a reasonable
and prudent agent in the industry, it being understood that the Administrative
Agent shall not have responsibility for (i) ascertaining or taking action with
respect to calls, conversions, exchanges, maturities, tenders or other matters
relating to any Pledged Collateral, whether or not the Administrative Agent has
or is deemed to have knowledge of such matters; or (ii) taking any necessary
steps to preserve rights against any parties with respect to any Pledged
Collateral.

 

(d) Voting Rights in Respect of the Pledged Collateral.

 

(i) So long as no Default or Event of Default shall have occurred and be
continuing, to the extent permitted by law, each Pledgor may exercise any and
all voting and other consensual rights pertaining to the Pledged Collateral of
such Pledgor or any part thereof for any purpose not inconsistent with the terms
of this Pledge Agreement or the Credit Agreement; provided, however, that
Pledgor shall not exercise or shall refrain from exercising any such right if
the Administrative Agent shall have notified the Pledgor that, in the
Administrative Agent’s judgment, such action would have a material adverse
effect on the value of the Pledged Collateral or any part thereof. It is
understood, however, that neither (A) the voting by Pledgor of any Pledged
Collateral for or Pledgor’s consent to the election of directors at a regularly
scheduled annual or other meeting of stockholders or with respect to incidental
matters at any such meeting nor (B) Pledgor’s consent to or approval of any
action otherwise permitted under this Pledge Agreement and the Credit Agreement
shall be deemed inconsistent with the terms of this Pledge Agreement or the
Credit Agreement within the meaning of this Section 10(d)(i); and

 

(ii) Upon the occurrence and during the continuance of a Default or an Event of
Default, each Pledgor hereby grants to the Administrative Agent a proxy,
irrevocable during the continuance of such Default or Event of Default, to
exercise the voting and other consensual rights which it would otherwise be
entitled to exercise pursuant to paragraph (i) of this subsection (d) and each
Pledgor agrees that during such time it will not exercise such voting and other
consensual rights.

 

14



--------------------------------------------------------------------------------

(e) Dividend and Distribution Rights in Respect of the Pledged Collateral.

 

(i) So long as no Event of Default shall have occurred and be continuing and
subject to Section 4(b) hereof, each Pledgor may receive and retain any and all
dividends (other than stock or ownership interest dividends and other dividends
constituting Pledged Collateral which are addressed hereinabove), distributions
or interest paid in respect of the Pledged Collateral to the extent they are
allowed under the Credit Agreement.

 

(ii) Upon the occurrence and during the continuation of an Event of Default:

 

(A) all rights of a Pledgor to receive the dividends, distributions and interest
payments which it would otherwise be authorized to receive and retain pursuant
to paragraph (i) of this subsection (e) shall cease and all such rights shall
thereupon be vested in the Administrative Agent which shall then have the sole
right to receive and hold as Pledged Collateral such dividends, distributions
and interest payments; and

 

(B) all dividends, distributions and interest payments which are received by a
Pledgor contrary to the provisions of clause (A) of this subsection (ii) shall
be received in trust for the benefit of the Administrative Agent, shall be
segregated from other property or funds of such Pledgor, and shall be forthwith
paid over to the Administrative Agent as Pledged Collateral in the exact form
received, to be held by the Administrative Agent as Pledged Collateral and as
further collateral security for the Pledgor Obligations.

 

(f) Release of Pledged Collateral. The Administrative Agent may release any of
the Pledged Collateral from this Pledge Agreement or may substitute any of the
Pledged Collateral for other Pledged Collateral without altering, varying or
diminishing in any way the force, effect, Lien, pledge or security interest of
this Pledge Agreement as to any Pledged Collateral not expressly released or
substituted, and this Pledge Agreement shall continue as a first priority Lien
on all Pledged Collateral not expressly released or substituted.

 

11. Application of Proceeds. After the exercise of remedies (other than the
invocation of default interest pursuant to Section 2.10 of the Credit Agreement)
by the Administrative Agent or the Lenders pursuant to Section 7.2 of the Credit
Agreement (or after the Commitments shall automatically terminate and the Loans
(with accrued interest thereon) and all other amounts under the Credit Documents
(including without limitation the maximum amount of all contingent liabilities
under Letters of Credit) shall automatically become due and payable in
accordance with the terms of such Section 7.2), all amounts collected or
received by

 

15



--------------------------------------------------------------------------------

the Administrative Agent or any Secured Party on account of the Pledgor
Obligations and any proceeds of any Pledged Collateral will be applied in
reduction of the Pledgor Obligations in the order set forth in Section 2.13(b)
of the Credit Agreement, and each Pledgor irrevocably waives the right to direct
the application of such payments and proceeds and acknowledges and agrees that
the Administrative Agent shall have the continuing and exclusive right to apply
and reapply any and all such payments and proceeds in the Administrative Agent’s
sole discretion (but subject in all events to Section 2.13(b) of the Credit
Agreement), notwithstanding any entry to the contrary upon any of its books and
records.

 

12. Costs of Counsel. If at any time hereafter, whether upon the occurrence of
an Event of Default or not, the Administrative Agent employs counsel to prepare
or consider amendments, waivers or consents with respect to this Pledge
Agreement, or to take action or make a response in or with respect to any legal
or arbitral proceeding relating to this Pledge Agreement or relating to the
Pledged Collateral, or to protect the Pledged Collateral or exercise any rights
or remedies under this Pledge Agreement or with respect to the Pledged
Collateral, then the Pledgors agree to promptly pay upon demand any and all such
reasonable documented costs and expenses of the Administrative Agent or the
Secured Parties, all of which costs and expenses shall constitute Pledgor
Obligations hereunder; provided, that the Pledgors shall be obligated,
collectively, to pay reasonable fees and expenses of only one law firm to act as
counsel for the Secured Parties (other than counsel to the Administrative Agent)
in each applicable jurisdiction.

 

13. Continuing Agreement.

 

(a) Upon this Pledge Agreement becoming effective in accordance with the terms
hereof and of the other Credit Documents, the Existing Pledge Agreement shall be
deemed amended and restated by this Pledge Agreement. This Pledge Agreement
shall be a continuing agreement in every respect and shall remain in full force
and effect so long as any of the Pledgor Obligations remain outstanding (other
than contingent indemnity or reimbursement obligations) or any Credit Document
or Secured Hedging Agreement is in effect, and until all of the Loans shall have
been paid and the Commitments shall have terminated. Upon such payment and
termination, this Pledge Agreement shall be automatically terminated and the
Administrative Agent and the Secured Parties shall, upon the request and at the
expense of the Pledgors, forthwith release all of their Liens and security
interests hereunder and shall deliver all UCC termination statements and/or
other documents reasonably requested by the Pledgors evidencing such
termination. Upon any sale or other transfer by any Pledgor of any Pledged
Collateral that is permitted under the Credit Documents, or upon the
effectiveness of any written consent to the release of the security interest
granted hereby in any Pledged Collateral pursuant to Section 9.1 of the Credit
Agreement, that security interest in such Pledged Collateral shall be
automatically released and the Administrative Agent and the Secured Parties
shall, upon the request and at the expense of the Pledgors, forthwith release
all of their Liens and security interests in such Pledged Collateral hereunder
and shall execute and deliver all UCC termination statements and/or other
documents reasonably requested by the Pledgors evidencing such release.
Notwithstanding the foregoing, all releases and indemnities provided hereunder
shall survive termination of this Pledge Agreement.

 

16



--------------------------------------------------------------------------------

(b) This Pledge Agreement shall continue to be effective or be automatically
reinstated, as the case may be, if at any time payment, in whole or in part, of
any of the Pledgor Obligations is rescinded or must otherwise be restored or
returned by the Administrative Agent or any Secured Party as a preference,
fraudulent conveyance or otherwise under any bankruptcy, insolvency or similar
law, all as though such payment had not been made; provided that in the event
payment of all or any part of the Pledgor Obligations is rescinded or must be
restored or returned, all reasonable costs and expenses (including without
limitation any reasonable legal fees and disbursements) incurred by the
Administrative Agent or any Secured Party in defending and enforcing such
reinstatement shall be deemed to be included as a part of the Pledgor
Obligations.

 

14. Amendments; Waivers; Modifications. This Pledge Agreement and the provisions
hereof may not be amended, waived, modified, changed, discharged or terminated
except as set forth in Section 9.1 of the Credit Agreement.

 

15. Successors in Interest; Release. This Pledge Agreement shall create a
continuing security interest in the Pledged Collateral and shall be binding upon
each Pledgor, its successors and assigns and shall inure, together with the
rights and remedies of the Administrative Agent hereunder, to the benefit of the
Administrative Agent and the Secured Parties and their successors and permitted
assigns; provided, however, that none of the Pledgors may assign its rights or
delegate its duties hereunder without the prior written consent of each Secured
Party or the Required Secured Parties, as required by the Credit Agreement. To
the fullest extent permitted by law, each Pledgor hereby releases the
Administrative Agent each Secured Party, each of their respective officers,
employees and agents and each of their respective successors and assigns, from
any liability for any act or omission relating to this Pledge Agreement or the
Pledged Collateral, except for any liability arising from the gross negligence
or willful misconduct of the Administrative Agent or such Secured Party or their
respective officers, employees or agents.

 

16. Notices. All notices required or permitted to be given under this Pledge
Agreement shall be in conformance with Section 9.2 of the Credit Agreement.

 

17. Counterparts. This Pledge Agreement may be executed in any number of
counterparts, each of which where so executed and delivered shall be an
original, but all of which shall constitute one and the same instrument. It
shall not be necessary in making proof of this Pledge Agreement to produce or
account for more than one such counterpart.

 

18. Headings. The headings of the sections and subsections hereof are provided
for convenience only and shall not in any way affect the meaning, construction
or interpretation of any provision of this Pledge Agreement.

 

19. Governing Law; Submission to Jurisdiction and Service of Process; Waivers.
THIS PLEDGE AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER
SHALL BE GOVERNED BY AND CONSTRUED AND INTERPRETED IN ACCORDANCE WITH THE LAWS
OF THE STATE OF NORTH CAROLINA (without giving effect to any conflict of laws
rules). Each Pledgor agrees not to assert any claim against the

 

17



--------------------------------------------------------------------------------

Administrative Agent, any Secured Party (including the Issuing Secured Party),
any of their Affiliates, or any of their respective directors, officers,
employees, attorneys or agents, on any theory of liability, for special,
indirect, consequential or punitive damages arising out of or otherwise relating
to any of the transactions contemplated herein or in any other Credit Document.
The terms of Sections 9.14 and 9.17 of the Credit Agreement are incorporated
herein by reference, mutatis mutandis, and the parties hereto agree to such
terms.

 

20. Severability. If any provision of this Pledge Agreement is determined to be
illegal, invalid or unenforceable, such provision shall be fully severable and
the remaining provisions shall remain in full force and effect and shall be
construed without giving effect to the illegal, invalid or unenforceable
provisions.

 

21. Entirety. This Pledge Agreement, the other Credit Documents and any Secured
Hedging Agreement represent the entire agreement of the parties hereto and
thereto, and supersede all prior agreements and understandings, oral or written,
if any, including any commitment letters or correspondence relating to this
Pledge Agreement, the other Credit Documents, any such Secured Hedging Agreement
or the transactions contemplated herein and therein.

 

22. Survival. All representations and warranties of the Pledgors hereunder shall
survive the execution and delivery of this Pledge Agreement, the other Credit
Documents and any Secured Hedging Agreement, the delivery of the Notes and the
making of the Loans and the issuance of the Letters of Credit under the Credit
Agreement.

 

23. Obligations of Pledgors.

 

(a) Each of the Guarantors is entering into this Pledge Agreement in
consideration of the financial accommodation to be provided by the Secured
Parties under the Credit Agreement and under the Secured Hedging Agreements, for
the mutual benefit, directly and indirectly, of each of the Pledgors and in
consideration of the joint and several undertakings of each of the Guarantors
under the Guaranty provided pursuant to Article X of the Credit Agreement, and
each Guarantor is granting the security interests in the Pledged Collateral of
such Guarantor pursuant to this Pledge Agreement in support of its obligations
under the Guaranty.

 

(b) Notwithstanding any provision to the contrary contained herein, in any other
of the Credit Documents or in any Secured Hedging Agreement, to the extent the
obligations of a Pledgor shall be adjudicated to be invalid or unenforceable for
any reason (including, without limitation, because of any applicable state or
federal law relating to fraudulent conveyances or transfers), then the
obligations of such Pledgor hereunder shall be limited to the maximum amount
that is permissible under applicable law (whether federal or state and
including, without limitation, the Bankruptcy Code).

 

18



--------------------------------------------------------------------------------

Each of the parties hereto has caused a counterpart of this Pledge Agreement to
be duly executed and delivered as of the date first above written.

 

PLEDGORS:

 

THE PANTRY, INC.,

a Delaware corporation

        By:  

/s/ Daniel J. Kelly

--------------------------------------------------------------------------------

    Name:   Daniel J. Kelly     Title:  
Chief Financial Officer, Vice President – Finance and Secretary    

R & H MAXXON, INC.,

a South Carolina corporation

        By:  

/s/ Daniel J. Kelly

--------------------------------------------------------------------------------

    Name:   Daniel J. Kelly     Title:   Executive Vice President and Assistant
Secretary    

KANGAROO, INC.,

a Georgia corporation

        By:  

/s/ Daniel J. Kelly

--------------------------------------------------------------------------------

    Name:   Daniel J. Kelly     Title:   Executive Vice President and Assistant
Secretary



--------------------------------------------------------------------------------

Accepted and agreed to as of the date first above written.

 

WACHOVIA BANK, NATIONAL ASSOCIATION,
as Administrative Agent By:  

/s/ Michael R. Jordan

--------------------------------------------------------------------------------

Name:   Michael R. Jordan Title:   Managing Director



--------------------------------------------------------------------------------

Schedule 2(a)

 

to

 

Second Amended and Restated

Pledge Agreement

 

dated as of December 29, 2005

 

in favor of Wachovia Bank, National Association,

 

as Administrative Agent

 

PLEDGED STOCK

 

Pledgor: The Pantry, Inc.

 

Name of Subsidiary

--------------------------------------------------------------------------------

  Number of Shares


--------------------------------------------------------------------------------

  Certificate Number


--------------------------------------------------------------------------------

  Percentage Ownership


--------------------------------------------------------------------------------

 

Kangaroo, Inc.

  9,900   009   100 %

R. & H. Maxxon, Inc.

  2,210   010   100 %

D. & D. Oil Co., Inc.

  21,613   12   40 %

D. & D. Oil Co., Inc.

  27,016.5   13   50 %

D. & D. Oil Co., Inc.

  5,403.5   14   10 %



--------------------------------------------------------------------------------

Exhibit 4(a)

 

to

 

Second Amended and Restated

Pledge Agreement

 

dated as of December 29, 2005

 

in favor of Wachovia Bank, National Association,

 

as Administrative Agent

 

Irrevocable Stock Power

 

FOR VALUE RECEIVED, the undersigned hereby sells, assigns and transfers to

 

the following shares of capital stock of                     , a
                     corporation:

 

No. of Shares

--------------------------------------------------------------------------------

 

Certificate No.

--------------------------------------------------------------------------------

           

 

and irrevocably appoints                                      its Administrative
Agent and attorney-in-fact to transfer all or any part of such capital stock and
to take all necessary and appropriate action to effect any such transfer. The
Administrative Agent and attorney-in-fact may substitute and appoint one or more
persons to act for him.

 

 

,

--------------------------------------------------------------------------------

   

a

--------------------------------------------------------------------------------

  [corporation]

 

By:  

 

--------------------------------------------------------------------------------

Name:  

 

--------------------------------------------------------------------------------

Title:  

 

--------------------------------------------------------------------------------